UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 4, 2014 Platform Specialty Products Corporation (Exact name of registrant as specified in its charter) Delaware 001-36272 37-1744899 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5200 Blue Lagoon Drive Suite 855 Miami, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203) 575-5850 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. In connection with the change of the jurisdiction of incorporation of Platform Specialty Products Corporation (“Platform”) from the British Virgin Islands to the State of Delaware, Platform filed a Registration Statement on Form S-4 (No. 333-192778) with the Securities and Exchange Commission (the “Commission”) that was declared effective by the Commission on January 22, 2014 (as amended, the “Registration Statement”).In the prospectus included in the Registration Statement, Platform stated its intention to advise all Platform stockholders of the results of an earnings and profits analysis (“E&P Analysis) performed by an independent certified public accounting firm to determine whether a U.S. stockholder who beneficially owned (directly, indirectly or constructively) 10% or more of the total combined voting power of all classes entitled to vote of Platform on October 31, 2013 (the day of completion of Platform’s acquisition of substantially all of the equity of MacDermid Holdings, LLC, which at the time owned approximately 97% of MacDermid, Incorporated (the “MacDermid Acquisition”)), must include in income as a deemed dividend any earnings and profits arising from the MacDermid Acquisition. Platform engaged PricewaterhouseCoopers LLP (“PwC”), an independent certified public accounting firm, to conduct the E&P Analysis.PwC concluded that, from inception up to and including the date of the MacDermid Acquisition, Platform’s “all earnings and profits amount” (as defined in Treasury Regulation Section 1.367(b)-2(d)) was not greater than zero.Therefore, the “all earnings and profits amount” with respect to each U.S. stockholder is similarly not greater than zero.Please note that on October 31, 2013, Platform’s number of outstanding common shares was 88,529,500.Platform strongly urges each U.S. person who owned Platform stock on October 31, 2013 to consult his/her own tax advisor with any questions and for guidance as to the proper treatment of his/her ownership under applicable U.S. Federal and State income tax principles. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLATFORM SPECIALTY PRODUCTS CORPORATION April 8, 2014 By: /s/ Frank J. Monteiro Name: Frank J. Monteiro Title: Senior Vice President and Chief Financial Officer
